991 F.2d 791
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Emerson Eugene STEVENS, Petitioner-Appellant,v.Fred GREENE, Warden, Respondent-Appellee.
No. 93-6030.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  April 16, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-92-540)
James W. Parker, FIRST LAW, INC., for Appellant.
Linwood Theodore Wells, Jr., Assistant Attorney General, for Appellee.
E.D.Va.
DISMISSED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Emerson Eugene Stevens seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C.s 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*  Stevens v. Greene, No. CA-92-540 (E.D. Va.  Nov. 23, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We have reviewed the additional materials forwarded to this Court by Stevens's attorney, but find that these materials do not relieve Stevens of the procedural bar created by his failure to properly raise the issues presented here in state court